Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (the “Agreement”), by and between
Tidewater Inc., a Delaware corporation (the “Company” and, together with its
affiliates, subsidiaries, and joint ventures, the “Company Group”), and
[____________] (the “Employee” and, together with the Company, the “Parties”) is
being offered to the Employee on September 23, 2019 (the “Offer Date”), and may
be accepted by the Employee by signing below and returning the signed copy of
this Agreement to Quintin V. Kneen, President and Chief Executive Officer (the
“CEO”), at any time prior to the date that is the end of the twenty-one (21) day
period following receipt of this Agreement (such date, October 14, 2019, or as
otherwise agreed by the Parties in writing, the “Offer Expiration Date”).

RECITALS

WHEREAS, the Employee currently serves the Company as its Executive Vice
President and [•];1

WHEREAS, the Parties have agreed that the Employee’s full-time employment will
terminate on September 30, 2019 or such earlier date as may occur pursuant to
Section 1(c) (the “Termination Date”); and

WHEREAS, the Parties desire to enter into a mutually satisfactory arrangement
concerning, among other matters, a post-termination consulting arrangement and
the status of certain preexisting agreements between the Parties and certain
payments, rights, and benefits that the Company has agreed to make or confer
upon the Employee in exchange for certain post-employment covenants by the
Employee and the Employee’s general release of claims against the Company Group
and related parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Parties hereby agree as
follows:

1.    Employment Period.

(a)    Employment and Duties. During the period between the Effective Date (as
defined in Section 7) and the Termination Date (the “Employment Period”), the
Employee agrees to continue to serve as an employee of the Company, to advise
and assist in connection with such matters as the Company may request and as are
within his area of expertise and prior experience. The Employee agrees that,
during the Employment Period, he will devote such time as is reasonably
necessary to effectively assist Company with regard to these matters. Further,
the Parties agree and acknowledge that (i) the level of services to be provided
by the Employee during the Employment Period is anticipated to equal or exceed
50% of the average level of services that he provided to the Company during the
previous three years, and (ii) the Termination Date shall be the date of his
separation from service for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Company Group, except as
otherwise provided in this Agreement or under the terms of such plans or as
required by applicable law.

 

1 

Chief Operating Officer for Mr. Gorski; General Counsel for Mr. Lundstrom.

 

1



--------------------------------------------------------------------------------

(b)    Compensation. During the period between the Effective Date and
September 30, 2019, the Employee’s salary and benefits shall remain unchanged,
except that the Employee agrees and acknowledges that he will not be eligible to
participate in the Company’s short-term incentive plan for fiscal 2019 except to
the extent provided in Section 2(c)(i). In particular, during such period, the
Employee shall continue to receive the same base salary that was in effect for
him on the Offer Date.

(c)    Company’s Right to Terminate. The Company shall have the right at any
time before the Termination Date to notify the Employee that his continued
services are no longer required, subject to the Company’s obligation to make the
payments and provide the benefits set forth in this Agreement. If the Company
exercises its right under this Section 1(c) to terminate Employee’s services
prior to September 30, 2019, then the “Termination Date” shall mean the actual
date on which the Company terminates Employee’s services.

(d)    Continued Compliance with Company Policies. The Employee agrees that,
during the Employment Period and through the end of the Consulting Period (as
defined in Section 3(a)), he will continue to comply with all company policies
to the extent relevant to his activities, including but not limited to: (i) the
Code of Business Conduct and Ethics, and (ii) the Policy Statement on Insider
Trading, which prohibits, among other things, trading in the Company’s
securities while in possession of material nonpublic information.

2.    Compensation and Benefits following the Employment Period.

(a)    Accrued Obligations. As soon as practicable following the Termination
Date (but in no event later than such date required by applicable law or the
terms of the applicable Company benefit plan), regardless of whether this
Agreement becomes effective, the Employee will be paid or provided (i) all
accrued but unpaid base salary and any reimbursable-but-unreimbursed business
expenses through and including the Termination Date; (ii) all accrued benefits
[and amounts owed to Employee under the Tidewater Employees Supplemental Savings
Plan, as amended (“SSP”)]2[due to the Employee under the Tidewater Inc.
Supplemental Executive Retirement Plan, as amended (the “SERP”), paid in
accordance with the terms and conditions of the SERP based on the Employee’s
prior elections]3; and (iii) all other benefits payable to the Employee upon a
separation from service under the Company’s benefit plans (other than severance
benefits), in accordance with the terms of such plans, or as required by
applicable law.

(b)    Acceleration of Outstanding RSUs. The Parties agree and acknowledge that
(i) as of the Offer Date, the Employee holds 64,788 unvested time-based
restricted stock units (the “RSUs”) that were granted to him under an Incentive
Agreement for the Grant of Restricted Stock Units under the Tidewater Inc. 2017
Stock Incentive Plan by and between the Parties, entered into effective
August 18, 2017 (the “RSU Agreement”), and (ii) pursuant to Section 1.4(a) of
the RSU Agreement, all such RSUs shall vest automatically as of the Termination
Date and shall settle in shares of Tidewater common stock as soon as practicable
after such date, as provided in Section 2.2 of the RSU Agreement.

 

 

 

2 

Applicable to Mr. Gorski only.

3 

Applicable to Mr. Lundstrom only.

 

2



--------------------------------------------------------------------------------

(c)    Severance Benefits. Notwithstanding anything to the contrary contained in
this Agreement, provided that the Employee remains employed with the Company
through the Termination Date and in consideration for, and subject to, his
(1) timely execution and non-revocation of this Agreement (including its release
of claims through the Effective Date) and (2) continued compliance with the
terms of this Agreement following the Effective Date, the Employee shall be
eligible for the following payments and benefits (together, the “Severance
Benefits”):

(i)    The Employee shall remain eligible to receive a pro-rata annual cash
incentive for fiscal 2019 under the Tidewater Inc. Short-Term Incentive Plan
(the “STI Plan”), which shall be calculated in accordance with the terms and
conditions of the STI Plan but pro-rated to reflect employment from January 1,
2019-September 30, 2019 by multiplying the result by 75% (the “Pro-Rata STI
Payout”). Any Pro-Rata STI Payout due to the Employee shall be paid to him at
the same time any such incentives are paid to officers of the Company under the
STI Plan.

(ii)    If the Employee timely and properly elects COBRA continuation coverage
under the Company’s group [●]4 plans, the Company shall pay the full premium for
such continued insurance coverage for the Employee and his dependents at the
same level of benefits as in effect on the Offer Date, for the period beginning
on the Termination Date through the earlier to occur of (1) the last day of the
first month in which the Employee and his dependents become eligible for, as
applicable, [●]4 coverage under another employer’s group plans or (2) [●],
2020.5 The Employee shall notify the Company in writing within 15 days of
becoming eligible for such insurance coverage under another employer’s plan. The
payment of COBRA premiums shall be treated as taxable compensation to the
Employee.

(iii)    The Company will reimburse the Employee, upon presentation of customary
invoices, for the fees and expenses incurred by the Employee in connection with
the preparation of his taxes for the taxable year [●],6 up to a maximum of
$3,000 per year.

(d)    No Further Benefits. The Employee hereby acknowledges and agrees that, as
of the Termination Date, the payments and benefits described in this Section 2
will be in full discharge of any and all liabilities and obligations of the
Company Group to him, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any written or oral employment agreement, policy, plan, or procedure of the
Company Group or any understanding or arrangement between the Employee and the
Company Group, other than the post-employment consulting arrangement
contemplated in Section 3.

 

4 

Vision and dental for Mr. Gorski; health and dental for Mr. Lundstrom.

5 

June 30, 2020 for Mr. Gorski; March 31, 2020 for Mr. Lundstrom.

6 

2019 for Mr. Gorski; 2018 and 2019 for Mr. Lundstrom.

 

3



--------------------------------------------------------------------------------

(e)    Taxes. The payments referenced in this Section 2 shall be subject to
reduction for applicable tax and other withholding obligations.

3.    Consulting Period.

(a)    Scope and Duties. During the period between the Termination Date and
November 30, 2019 (as it may be extended pursuant to this Section 3(a), the
“Consulting Period”), the Employee agrees to be reasonably available, either in
person or by email or telephone, to consult, advise, and assist the Company in
connection with such matters as the Company may reasonably request and as are
within his area of expertise and prior experience. The Employee agrees to devote
such time as is reasonably necessary to effectively assist the Company with
regard to these matters, but no more than 20% of such time as Employee
previously devoted to his responsibilities as an employee of the Company. The
Company may elect to extend the Consulting Period for one additional month
(through December 31, 2019) by notifying the Employee in writing on or before
November 15, 2019 and paying the applicable Consulting Fee for the month of
December as provided in Section 3(b).

(b)    Consulting Fee and Payment of Expenses. For services during the
Consulting Period, the Company agrees to pay the Employee a flat fee of $20,000
for the month of October, $10,000 for the month of November and, if applicable,
$10,000 for the month of December (the “Consulting Fee”). The Consulting Fee
will be paid to the Employee in arrears on the last business day of the
applicable month. In addition, the Employee shall be entitled to receive prompt
reimbursement for all reasonable and necessary expenses incurred by the Employee
in performing services under this Agreement, provided that such expenses are
accounted for in accordance with the Company’s expense reimbursement policies
and procedures.

(c)    Independent Contractor Status. It is the intention of the parties to
establish, during the Consulting Period, an independent contractor relationship
and not an employer-employee relationship, partnership, or joint venture. During
the Consulting Period, the Employee shall not be deemed employed by the Company
for purposes of any federal or state withholding taxes, and the Company shall
not be responsible for or required to withhold any such taxes for or on behalf
of the Employee. Unless otherwise specifically agreed upon in writing, the
Employee shall not have any authority during the Consulting Period to act as the
Company’s agent for any purposes, or to otherwise incur any liability or
obligation in the name or on behalf of the Company.

4.    Release and Waiver of Claims.

(a)    Definition. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, proceedings, obligations, debts, accounts, attorneys’ fees, judgments,
losses, and liabilities, of whatsoever kind or nature, in law, in equity, or
otherwise.

 

4



--------------------------------------------------------------------------------

(b)    Employee Release. For and in consideration of the Severance Benefits and
other good and valuable consideration, including the other terms of this
Agreement, the Employee, for and on behalf of himself and his executors, heirs,
administrators, representatives, and assigns, hereby releases and forever
discharges the Company and each member of the Company Group, and each of their
respective direct and indirect predecessors, successors, and each of their
respective past, current, and future parent entities, affiliates, subsidiary
entities, investors, directors, shareholders, members, officers, general or
limited partners, employees, attorneys, agents, and representatives, each solely
in their respective capacities as such, and the employee benefit plans in which
he is or has been a participant (or eligible for participation) by virtue of his
employment with or service to the Company Group (collectively, the “Company
Releasees”), from any and all claims that he has or may have had against any of
the Company Releasees based on any events or circumstances arising or occurring
on or prior to the date on which the Employee executes this Agreement, including
any events or circumstances directly or indirectly arising out of, relating to,
or in any other way involving in any manner whatsoever his employment by or
service to the Company Group or the termination thereof, including without
limitation any and all claims arising under federal, state, or local laws
(including common law) relating to employment, wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, intentional
infliction of emotional distress, whistleblowing, or liability in tort, and
claims of any kind that may be brought in any court or administrative agency,
and any related claims for attorneys’ fees and costs, including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000 et seq.; the Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Civil Rights Act of 1866, 42 U.S.C. Section 1981, et seq.;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act, as
amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”); the Louisiana Employment
Discrimination Law; the Louisiana Whistleblower Protection Act; the Louisiana
Environmental Whistleblower Protection Act; the Texas Labor Code; and any other
similar state or local law. The Employee agrees further that the release of
claims herein may be pleaded as a full defense to any action, suit, arbitration,
or other proceeding covered by the terms hereof that is or may be initiated,
prosecuted, or maintained by the Employee or his descendants, dependents, heirs,
executors, administrators, or assigns. By signing this Agreement, the Employee
acknowledges that he intends to waive and release all rights known or unknown
that he may have against the Company Releasees under these and any other laws to
the extent provided herein.

(c)    No Claims. The Employee acknowledges and agrees that, as of the date he
executed this Agreement, he does not any knowledge of any facts or circumstances
that give rise or could give rise to any claims under any of the laws listed in
the preceding Sections 4(b), and that he has not filed any claim against any of
the Company Releasees before any local, state, federal, or foreign agency,
court, arbitrator, mediator, arbitration or mediation panel, or other body (each
individually a “Proceeding”). The Employee (i) acknowledges that he will not
initiate or cause to be initiated on his behalf any Proceeding and will not
participate in any Proceeding, in each case, except with respect to Unreleased
Claims (as defined in Section 4(e) below) or as required by law; and (ii) waives
any right that he may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding, including any Proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”), except with
respect to Unreleased Claims. Further, the Employee understands that, by
executing this Agreement, he will be limiting the availability of certain
remedies that he or it may have against the Company Releasees and limiting also
his ability to pursue certain claims against the Company Releasees.

 

5



--------------------------------------------------------------------------------

(d)    ADEA. By executing this Agreement, the Employee specifically releases all
claims relating to his employment and its termination under ADEA, a federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefit plans.

(e)    Unreleased Claims. Notwithstanding the generality of the foregoing, or
anything else to the contrary in this Agreement, the Employee does not release
any claims under or otherwise to enforce the terms of this Agreement or that
cannot be waived by law, including claims under ERISA for vested benefits or any
rights to indemnification and D&O insurance that are otherwise available to him
pursuant to the organizational documents, policies, or insurance policies of any
member of the Company Group, or the indemnification agreement between the
Parties dated August 6, 2015, by virtue of his having served (or continuing to
serve) as an officer or director thereof (“Unreleased Claims”). The Employee
shall be entitled to continued coverage under the Company’s D&O insurance
policies as in effect from time to time for the Company’s directors and
officers, including without limitation any tail coverage for former directors
and officers. Further, nothing in this Agreement shall prevent the Employee from
(i) initiating or causing to be initiated on his behalf any claim against the
Company before any local, state, or federal agency, court, or other body
challenging the validity of the waiver of his claims under the ADEA (but no
other portion of such waiver); or (ii) subject to Section 4(c) above,
initiating, cooperating with or participating in an investigation or proceeding
conducted by the EEOC or a state fair employment practices agency.

5.    Knowing and Voluntary Waiver. The Employee expressly acknowledges and
agrees that he –

(a)    Is able to read the language, and understand the meaning and effect, of
this Agreement;

(b)    Has no physical or mental impairment of any kind that has interfered with
his ability to read and understand the meaning of this Agreement or its terms,
and that he is not acting under the influence of any medication, drug, or
chemical of any type in entering into this Agreement;

(c)    Is specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide him with the severance
payments and benefits provided by this Agreement;

(d)    Acknowledges that, but for his execution of this Agreement, he would not
be entitled to the severance payments and benefits provided by this Agreement;

(e)    Had or could have had until the Offer Expiration Date to review and
consider this Agreement, and that if he executes this Agreement prior to the
Offer Expiration Date, he has voluntarily and knowingly waived the remainder of
the review period;

 

6



--------------------------------------------------------------------------------

(f)    Have or had the entire Revocation Period (as defined in Section 7 below)
in which to revoke his execution of this Agreement, and that if he does not
revoke such execution prior to the Effective Date, he has knowingly and
voluntarily agreed to this Agreement’s becoming effective;

(g)    Was advised to consult with his attorney regarding the terms and effect
of this Agreement; and

(h)    Has signed this Agreement knowingly and voluntarily.

6.    No Suit. The Employee represents and warrants that he has not previously
filed, and to the maximum extent permitted by law agrees that he will not file,
a complaint, charge, or lawsuit against any of the Company Releasees regarding
any of the claims released herein. If, notwithstanding this representation and
warranty, the Employee has filed or files such a complaint, charge, or lawsuit,
the Employee agrees that he shall cause such complaint, charge, or lawsuit to be
dismissed with prejudice and shall pay any and all costs required in obtaining
dismissal of such complaint, charge, or lawsuit, including without limitation
the attorneys’ fees of any of the Company Releasees against whom the Party has
filed such a complaint, charge, or lawsuit.

7.    Opportunity for Review; Acceptance. The Employee has until the Offer
Expiration Date (which is twenty-one (21) days following the Employee’s receipt
of this Agreement or as otherwise agreed by the Parties) to review and consider
this Agreement, and the Employee may accept the terms of this Agreement by
executing this Agreement and delivering it to the Company at any time during
such twenty-one (21) day review period. Following its acceptance and execution
by the Employee, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of its execution (such
period, the “Revocation Period”), during which time the Employee may revoke his
acceptance of this Agreement by notifying the CEO in writing. To be effective,
such revocation must be received by the CEO no later than 5:00 p.m., prevailing
Central Time, on the seventh (7th) calendar day following its execution.
Provided that the Agreement is executed on or prior to the Offer Expiration Date
and the Employee does not timely revoke it, the eighth (8th) day following the
date on which this Agreement is executed will be its effective date (the
“Effective Date”). In the event of the Employee’s failure to execute and deliver
this Agreement on or prior to the Offer Expiration Date, or his revocation of
this Agreement during the Revocation Period, this Agreement will be null and
void and of no effect, and the Company will have no obligations hereunder.

8.    Return of Company Property. On or prior to the last day of the Consulting
Period, other than the Employee’s personal files on a Company computer drive,
the Employee shall return to the Company all originals and copies of papers,
notes, and documents (in any medium, including computer disks, flash drives, and
other electronic storage devices), whether property of any member of the Company
Group or not, prepared, received, or obtained by the Employee during the course
of, and in connection with, his employment with the Company or any member of the
Company Group, and all equipment and property of any member of the Company Group
that may be in the Employee’s possession or under his control, whether at the
Company’s offices, the Employee’s home, or elsewhere, including all such papers,
work papers, notes, documents, and equipment in the possession of the Employee.
The Employee agrees that he and his family shall not retain copies of any such
papers, work papers, notes, and documents. Notwithstanding the foregoing, the
Employee will not be required to return his Company-issued mobile phone,
provided that he moves it from the Company’s billing account to a separate
billing account before the end of the Consulting Period.

 

7



--------------------------------------------------------------------------------

9.    Restrictive Covenants. The Parties agree and acknowledge that the Employee
is currently subject to certain restrictive covenants that apply during and
after his employment with the Company, including a covenant not to compete,
which are memorialized in Article V of the RSU Agreement (the “Restrictive
Covenants”).

(a)    Status of Restrictive Covenants. The Employee agrees and acknowledges
that the Restrictive Covenants remain in full force and effect prior to and
following the Termination Date and are fully enforceable in accordance with
their terms as if set forth in this Agreement.

(b)    Injunctive Relief; Other Remedies. The Employee acknowledges that a
breach or threatened breach by the Employee of this Section 9 would cause
immediate and irreparable harm to the Company not fully compensable by money
damages or the exact amount of which would be difficult to ascertain, and
therefore the Company will not have an adequate monetary remedy at law.
Accordingly, the Employee agrees that, in the event of a breach or threatened
breach by the Employee of the provisions of this Section 9, the Company shall be
entitled to injunctive relief to prevent or curtail any such breach of
threatened breach without the necessity of posting any bond or security or
showing proof of actual damage or irreparable injury. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedy at law or in
equity to which the Company may be entitled under applicable law in the event of
a breach or threatened breach of this Agreement by the Employee, including,
without limitation, the recovery of damages, costs, and expenses, such as
reasonable attorneys’ fees, incurred by the Company as a result of any such
breach or threatened breach.

10.    Successors and Assigns. The parties acknowledge and agree that this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, legal representatives, successors, and permitted
assigns.

11.    Severability. If any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
will be of no force or effect. The illegality or unenforceability of such
provision, however, will have no effect upon and will not impair the
enforceability of any other provision of this Agreement.

12.    Notices. All notices under this Agreement must be in writing and will be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt for such delivery), (b) certified or registered mail, postage prepaid,
return receipt requested, (c) a nationally recognized overnight courier service
(against a receipt for such service), or (d) facsimile transmission with
confirmation of receipt. All notices to the Company related to this Agreement
should be sent to the Company’s principal executive offices as disclosed in its
filings with the Securities and Exchange Commission, addressed to the President
and CEO. All notices to the Employee should be delivered to the most recent
address as provided by the Employee to the human resources department of the
Company. Either Party may update its address for receipt of notices by providing
written notice to the other Party as provided under this Section 12.

 

8



--------------------------------------------------------------------------------

13.    Entire Agreement. This Agreement, together with [●],7 the STI Plan, and
the RSU Agreement (including its Restrictive Covenants), constitutes the entire
understanding and agreement between the Employee and the Company regarding the
Employee’s separation from service. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the Employee and any member of the Company Group and all
benefit plans of the Company Group relating to the subject matter of this
Agreement, excepting [●],7 the STI Plan, and the RSU Agreement (including its
Restrictive Covenants). Any changes or amendments of this Agreement can be made
only in a writing signed by the Parties.

14.    Governing Law Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, interpreted, and enforced in accordance with the laws of the State
of Texas (without regard to any choice of law principles which might otherwise
require the application of the law of another jurisdiction). The parties hereby
agree that any action brought with respect to this Agreement and the
transactions contemplated hereunder, including, but not limited, to any action
for injunctive relief for the breach or threatened breach of any covenant under
Section 9 of this Agreement (including the Restrictive Covenants), shall be
brought in state or federal court in Harris County, Texas, and further that such
venue shall be the exclusive venue for resolving any such disputes. The parties
consent to personal jurisdiction in state or federal court in Harris County,
Texas, and further waive any objection they may have as to such venue. By
execution of this Agreement, the parties are waiving any right to trial by jury
in connection with any suit, action, or proceeding under or in connection with
this Agreement.

 

7 

The SSP for Mr. Gorski; the SERP for Mr. Lundstrom.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

TIDEWATER INC.  

 

By:  Quintin V. Kneen

Title:   President, Chief Executive Officer, and Director

 

 

EMPLOYEE [____________________]  

 

DATE

[Signature Page to Separation Agreement]